DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 8 each include the new limitation: “wherein an extension line of a rotating shaft of the second rotor is perpendicular to an extension line of a rotating shaft of the first rotor.” However, this limitation contradicts what was originally presented in the specification and accurate support for this limitation cannot be clearly ascertained from the drawings. The original specification (see page 6, 2nd 
Claims 2-7 and 9-12 are also rejected by virtue of their dependence on a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 8 each include the new limitation: “wherein an extension line of a rotating shaft of the second rotor is perpendicular to an extension line of a rotating shaft of the first rotor.” However, this limitation contradicts what was originally presented in the specification and accurate support for this limitation cannot be clearly ascertained from the drawings. The original specification (see page 6, 2nd paragraph) states: “Preferably, the extension line 310 of the second rotor 31 is perpendicular to the rotating shaft 211 of the first rotor 21 without intersecting. Similarly, a rotating shaft 211 of the first rotor 21 has an extension line 210. The extension line 210 is perpendicular to a rotating shaft 311 of the second rotor 31. In the present ….The extension line 310 of the second rotor 31 is substantially perpendicular to the axis plane 200 rather than directly intersecting the rotating shaft 211 of the first rotor 21.” As stated here, the extension line of the second rotor is perpendicular to an axis plane and does not directly intersect the rotating shaft (211) of the first rotor (21). This clearly indicates that the two claimed extension lines are in planes that are perpendicular to each other but do not directly intersect since the extension line (311) of the second rotor (31) does not intersect the rotating shaft (211) of the first rotor (21). In other words, the extension lines appear to be slightly offset from each other and do not appear to intersect. It is 
Claims 2-7 and 9-12 are also rejected by virtue of their dependence on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marenco et al. (herein Marenco) (US PG Pub 2017/0009773).
    PNG
    media_image1.png
    894
    761
    media_image1.png
    Greyscale
Regarding Claim 13:In Figure 1, Marenco discloses the water pump module (10), comprising: a pump body Regarding Claim 15:In Figure 1, Marenco discloses the water pump module (10), wherein the first opening of the connection conduit (23) faces away from a rotating shaft (15) of the first rotor (the first opening faces radially away from the first rotor’s shaft 15); and the second opening of the connection conduit is adjacent to a rotating shaft (16) of the second rotor (as seen in Figure 1, the topmost portion of the rotating shaft 16 is adjacent to the second opening).Regarding Claim 16:In Figure 1, Marenco discloses the water pump module (10), wherein the output pipe (22) has an inlet (see Figure A above), and the inlet faces away from the rotating shaft (16) of the second rotor (inlet is located radially away from the rotating shaft 16, see Figure A above).Regarding Claim 17:In Figure 1, Marenco discloses the water pump module (10), wherein the input pipe (21) has an outlet (see Figure A above), and the outlet is located on an inner wall of the first chamber (as seen in Figure A above).Regarding Claim 18:In Figure 1, Marenco discloses the water pump module (10), wherein a conduit main  by a line in Figure A can also represent a conduit main axis) of the connection conduit (23) passes through the first opening and the second opening (see Figure A above). Regarding Claim 19:In Figure 1, Marenco discloses the water pump module (10), wherein the first shaft column (first shaft column 37 in first hole 36 in the bottom wall 35 of chamber 24) is arranged at the outlet of the input pipe (as seen in Figure 1, the first shaft column 37 is arranged at the outlet of the input pipe 21), and the second shaft column (second shaft column 37 in second hole 36 in the bottom wall 35 of chamber 25) is disposed in adjacent to the connection conduit (as seen in Figure 1, the second shaft column 37 is radially adjacent to the connection conduit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marenco et al. (herein Marenco) (US PG Pub 2017/0009773) in view of Shen (US 2019/0107122)Regarding Claim 14:Marenco substantially discloses all the claimed limitations but fails to explicitly disclose that the input pipe or the output pipe are flat pipes. . 
Response to Arguments
The arguments pertaining to claims 1-12 are considered moot in light of the new grounds of rejection presented above. It is noted that these claims may be allowable if rewritten to accurately establish the positioning of the rotating shafts and their respective extension lines as recommended above. 
The arguments pertaining to claims 13-19 are not persuasive since the term “sides” can be interpreted broadly to mean any sides of the housing with respect to a certain frame of reference. It is recommended that the positioning of the sides be more clearly claimed with respect to a structural feature that serves as a fixed reference point. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746